 


109 HR 469 IH: United States-Mexico Transboundary Aquifer Assessment Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 469 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Kolbe introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to cooperate with the States on the border with Mexico and other appropriate entities in conducting a hydrogeologic characterization, mapping, and modeling program for priority transboundary aquifers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Mexico Transboundary Aquifer Assessment Act. 
2.PurposeThe purpose of this Act is to direct the Secretary of the Interior to establish a United States-Mexico transboundary aquifer assessment program to— 
(1)systematically assess priority transboundary aquifers; and 
(2)provide the scientific foundation necessary for State and local officials to address pressing water resource challenges in the United States-Mexico border region. 
3.DefinitionsIn this Act: 
(1)AquiferThe term aquifer means a subsurface water-bearing geologic formation from which significant quantities of water may be extracted. 
(2)Border StateThe term Border State means each of the States of Arizona, California, New Mexico, and Texas. 
(3)Indian tribeThe term Indian tribe means an Indian tribe, band, nation, or other organized group or community— 
(A)that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; and 
(B)the reservation of which includes a transboundary aquifer within the exterior boundaries of the reservation. 
(4)Priority transboundary aquiferThe term priority transboundary aquifer means a transboundary aquifer that has been designated for study and analysis under the program. 
(5)ProgramThe term program means the United States-Mexico transboundary aquifer assessment program established under section 4(a). 
(6)ReservationThe term reservation means land that has been set aside or that has been acknowledged as having been set aside by the United States for the use of an Indian tribe, the exterior boundaries of which are more particularly defined in a final tribal treaty, agreement, executive order, Federal statute, secretarial order, or judicial determination. 
(7)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey. 
(8)Transboundary aquiferThe term transboundary aquifer means an aquifer that underlies the boundary between the United States and Mexico. 
(9)Tri-Regional Planning GroupThe term Tri-Regional Planning Group means the binational planning group comprised of— 
(A)the Junta Municipal de Agua y Saneamiento de Ciudad Juarez; 
(B)the El Paso Water Utilities Public Service Board; and 
(C)the Lower Rio Grande Water Users Organization. 
(10)Water resources research institutesThe term water resources research institutes means the institutes within the Border States established under section 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303). 
4.Establishment of program 
(a)In generalThe Secretary, in consultation and cooperation with the Border States, the water resources research institutes, Sandia National Laboratories, and other appropriate entities in the United States and Mexico, shall carry out the United States-Mexico transboundary aquifer assessment program to characterize, map, and model transboundary groundwater resources along the United States-Mexico border at a level of detail determined to be appropriate for the particular aquifer. 
(b)ObjectivesThe objectives of the program are to— 
(1)develop and implement an integrated scientific approach to assess transboundary groundwater resources, including— 
(A) 
(i)identifying fresh and saline transboundary aquifers; and 
(ii)prioritizing the transboundary aquifers for further analysis by assessing— 
(I)the proximity of the transboundary aquifer to areas of high population density; 
(II)the extent to which the transboundary aquifer is used; 
(III)the susceptibility of the transboundary aquifer to contamination; and 
(IV)any other relevant criteria; 
(B)evaluating all available data and publications as part of the development of study plans for each priority transboundary aquifer; 
(C)creating a new, or enhancing an existing, geographic information system database to characterize the spatial and temporal aspects of each priority transboundary aquifer; and 
(D)using field studies, including support for and expansion of ongoing monitoring and metering efforts, to develop— 
(i)the additional data necessary to adequately define aquifer characteristics; and 
(ii)scientifically sound groundwater flow models to assist with State and local water management and administration, including modeling of relevant groundwater and surface water interactions; 
(2)expand existing agreements, as appropriate, between the United States Geological Survey, the Border States, the water resources research institutes, and appropriate authorities in the United States and Mexico, to— 
(A)conduct joint scientific investigations; 
(B)archive and share relevant data; and 
(C)carry out any other activities consistent with the program; and 
(3)produce scientific products for each priority transboundary aquifer that— 
(A)are capable of being broadly distributed; and 
(B)provide the scientific information needed by water managers and natural resource agencies on both sides of the United States-Mexico border to effectively accomplish the missions of the managers and agencies. 
(c)Designation of priority transboundary aquifers 
(1)In generalFor purposes of the program, the Secretary shall designate as priority transboundary aquifers— 
(A)the Hueco Bolson and Mesilla aquifers underlying parts of Texas, New Mexico, and Mexico;  
(B)the Santa Cruz River Valley aquifers underlying Arizona and Sonora, Mexico; and 
(C)the San Pedro aquifers underlying Arizona and Sonora, Mexico 
(2)Additional aquifersThe Secretary shall, using the criteria under subsection (b)(1)(A)(ii), evaluate and designate additional priority transboundary aquifers. 
(d)Cooperation with MexicoTo ensure a comprehensive assessment of transboundary aquifers, the Secretary shall, to the maximum extent practicable, work with appropriate Federal agencies and other organizations to develop partnerships with, and receive input from, relevant organizations in Mexico to carry out the program. 
(e)Grants and cooperative agreementsThe Secretary may provide grants or enter into cooperative agreements and other agreements with the water resources research institutes and other Border State entities to carry out the program. 
5.Implementation of program 
(a)Coordination with States, tribes, and other entitiesThe Secretary shall coordinate the activities carried out under the program with— 
(1)the appropriate water resource agencies in the Border States; 
(2)any affected Indian tribes; and 
(3)any other appropriate entities that are conducting monitoring and metering activity with respect to a priority transboundary aquifer. 
(b)New activityAfter the date of enactment of this Act, the Secretary shall not initiate any new field studies or analyses under the program before consulting with, and coordinating the activity with, any Border State water resource agencies that have jurisdiction over the aquifer. 
(c)Study plans; cost estimates 
(1)In generalThe Secretary shall work closely with appropriate Border State water resource agencies, water resources research institutes, and other relevant entities to develop a study plan, timeline, and cost estimate for each priority transboundary aquifer to be studied under the program. 
(2)RequirementsA study plan developed under paragraph (1) shall, to the maximum extent practicable— 
(A)integrate existing data collection and analyses conducted with respect to the priority transboundary aquifer; 
(B)if applicable, improve and strengthen existing groundwater flow models developed for the priority transboundary aquifer; and 
(C)be consistent with appropriate State guidelines and goals. 
6.EffectNothing in this Act affects— 
(1)the jurisdiction or responsibility of a Border State with respect to managing surface or groundwater resources in the Border State; or 
(2)the water rights of any person or entity using water from a transboundary aquifer. 
7.ReportsNot later than 5 years after the date of enactment of this Act, and on completion of the program in fiscal year 2014, the Secretary shall submit to the appropriate water resource agency in the Border States, an interim and final report, respectively, that describes— 
(1)any activities carried out under the program; 
(2)any conclusions of the Secretary relating to the status of transboundary aquifers; and 
(3)the level of participation in the program of entities in Mexico. 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $50,000,000 for the period of fiscal years 2006 through 2015. 
(b)Distribution of fundsOf the amounts made available under subsection (a), 50 percent shall be made available to the water resources research institutes to provide funding to appropriate entities in the Border States (including Sandia National Laboratories, State agencies, universities, the Tri-Regional Planning Group, and other relevant organizations) and Mexico to conduct activities under the program, including the binational collection and exchange of scientific data. 
 
